The defendant was tried and convicted on an information which charged him with the crime of obtaining money by false pretenses.
Defendant interposed a demurrer to the information, which was overruled and exception duly taken to such ruling.
The objection that the name of Fred Rickert was included in the information as one of the persons whom defendant intended to cheat and defraud is fully answered by section 956 of the Penal Code. He is not charged with defrauding *Page 124 
Rickert, but merely that originally he intended to cheat and defraud him; and while it does not appear that he accomplished his purpose as to Rickert, his failure so to do does not affect the charge so far as Carter was concerned.
The information does not allege the purpose for which Carter paid the money to defendant, but this was unnecessary. It does sufficiently appear that he obtained the $200 then and there belonging to Carter, and whether it was by a loan upon credit established by the false pretenses, or by a purported sale, is immaterial. As to how the false pretense was calculated to defraud Carter was a matter to be shown in evidence. (Brown v. State (Tex. Cr. Rep.), [22 S.W. 22]; Thomas v.People, 34 N.Y. 351.)
The information shows that Carter was the owner of the money alleged to have been obtained by defendant, and since defendant did not own the restaurant and personal property represented to be owned by him, it is therefore immaterial who owned it.
Counsel for defendant calls our attention to the cases ofPeople v. Mahoney, 145 Cal. 104, [78 P. 354], and People v.McKenna, 81 Cal. 158, [22 P. 488], in support of his objection to the sufficiency of the information. But measured by the rules therein laid down, it is amply sufficient. It contains every essential allegation necessary to charge defendant with the commission of the offense and is calculated to fully acquaint him with the nature of the charge. (People v.Millan, 106 Cal. 320, [39 P. 605]; People v. Cadot, 138 Cal. 527, [71 P. 649].)
Defendant offered certain instructions, all except one of which, after modification, were given. The changes made therein were proper; indeed, counsel points out no error therein, merely contenting himself with the bare statement that the refusal to give them as requested constituted error.
It was sought to prove the value of the property in the restaurant at the time the defendant took charge of it, some eight or ten months prior to the commission of this offense, and upon objection the evidence directed to that point was by the court ruled out, and it is claimed that this ruling constituted error. The value of the property in the restaurant was not in issue, and it was immaterial what its value was at that time. The only important question as to value was the *Page 125 
value of that which defendant obtained by means of the acts alleged in the information.
It is urged that the evidence shows that defendant was the owner of the property, and, if not, that it shows that he was authorized by the owner thereof to sell it. The testimony upon these questions is conflicting, and, under the well-settled rule, this court will not disturb the verdict of the jury or the ruling of the court in denying the motion for a new trial. (People v. Gonzales, 143 Cal. 605, [77 P. 448]; People v.Maroney, 109 Cal. 279, [41 P. 1097].)
The verdict rendered by the jury was in the following form: "We the jury in the above-entitled action find the defendant guilty as charged, and that the property obtained was of the amount of $200." A general verdict finding him guilty as charged would have been sufficient. (People v. Millan, 106 Cal. 320, [39 P. 605]; People v. Tilley, 135 Cal. 65, [67 P. 42].) The words, "and the property obtained was of the amount of $200," might be eliminated as surplusage. He was found guilty as charged, and he was charged in the information with obtaining $200 lawful money of the United States. We think, too, that where the word "amount'' is used with reference to money it is synonymous with the word "value." Indeed, the value of any property is its equivalent amount in lawful money; it is the measure of all value. (Bartley v. State, 53 Neb. 310, [73 N.W. 744].) At all events, it does not constitute any substantial error prejudicial to the rights of the defendant. (Pen. Code, sec. 960.)
The record discloses no prejudicial error, and the judgment and order appealed from are affirmed.
Allen, P. J., and Taggart, J., concurred. *Page 126